Citation Nr: 1639131	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a heart disorder (claimed as heart arrhythmias and premature ventricular complexes).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2003 to January 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Although the Veteran claimed entitlement to service connection for heart arrhythmias and premature ventricular complexes during the pendency of the appeal, the Board has recharacterized the claim to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that she has a current heart disorder that first manifested in service. 

The Board notes that the Veteran has not been afforded a VA examination in connection with her claim.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

In this case, there is evidence that the Veteran's current symptoms may be related to her military service, but insufficient medical evidence to make a decision on the claim.  In particular, the Veteran's service treatment records show a notation of mild arrhythmia in October 2003, and another service treatment record shows that she had complained of pain in her left breast are for the previous three weeks.  Post-service treatment records also contain a May 2005 emergency room visit during which the Veteran complained of dizziness and chest palpitations.  Moreover, she reported that she had similar episodes in the past, but was never evaluated.  During the appeal period, a January 2011 Holter ECG report showed premature ventricular contractions, bigeminy, and trigeminy.  In addition, a March 2011 VA treatment record revealed that the Veteran was assessed as having isolated premature ventricular contractions and was prescribed Atenolol.  Therefore, the Board finds that a VA examination and medical opinion are required to ascertain the nature and etiology of any heart disorder that may be present. 

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records, including any records from the VA Caribbean Healthcare System in San Juan, Puerto Rico.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current heart disorders. 

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the Veteran has a heart disorder that manifested in service or that is otherwise causally or etiologically related to her military service. 

In rendering this opinion, the examiner should consider the Veteran's October 2003 service treatment records noting mild arrhythmia and complaints of pain in her left breast area for the previous three weeks; the May 2005 emergency room visit during which the Veteran complained of dizziness and chest palpitations and had reported that she had similar episodes in the past, but was never evaluated; a January 2011 Holter ECG report which showed premature ventricular contractions, bigeminy, and trigeminy; and  a March 2011 VA treatment record showing isolated premature ventricular contractions and a prescription for Atenolol.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




